Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 10,492,983 (“the ‘983 patent”) is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
	
Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR § 1.175 and MPEP § 1414) because of the following:
The Declaration filed on 7/21/20 by the inventor includes a deficient error statement.  The error statement does not include mention of original claim language from an original claim that caused the original claim to be in error.  While the declaration does specifically identify claim 1, the error statement fails to recite actual claim language from original claim 1 that caused the error.  
not sufficient for an oath/declaration to merely state ‘this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.’ … Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”  [Emphasis in original]
Claims 1-19 are rejected as being based upon a defective reissue declaration under 35 USC § 251 as set forth above.  See 37 CFR § 1.175.

Consent of Assignee and Statement of Ownership
It is noted that Applicant is not required to submit a Consent of Assignee or a Statement Under 37 CFR 3.73(c) since the ‘983 patent is not assigned as per the ADS filed 7/21/20.  The record indicates that a Notice of Incomplete Reply was mailed on 11/02/20 indicating that these two forms were required.  The Notice of Incomplete Reply was disregarded through the mailing of a Letter Regarding a New Notice and/or the Status of the Application on 11/13/20 which included a new filing receipt and indicated to applicant that the notice of 11/02/20 could be disregarded.  No further action on this matter is required.  

Recapture
Claims 1-19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	


Therefore step 1 of the three-step test is met for claims 1-19.

	Step 2: In the prosecution of US Application 16/045,705 (“the ‘705 application”) the grandparent application to the ‘983 patent, applicant relied upon the above limitation in order to gain allowance of the claims; this limitation is not included or partially included in the amended or new claims submitted for reissue.
In the ‘705 application, an examiner’s amendment dated 2/25/19 added, among other limitations, the claim language of “and which has a means for affixing the sleeve to the gripper” in order to overcome the prior art and place the application in condition for allowance.  See the Interview Summary dated 5/25/19.
	The claim language removed from claims, “and which has a means for affixing the sleeve to the gripper,” which resulted in the broadening of claims 1-19 is the exact claim language of the surrendered subject matter by applicant.
	Therefore, step 2 of the three-step test is met for claims 1-19.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.

Amended claim 1 entirely eliminates the surrendered subject matter.  During the prosecution of the ‘705 application, Applicant agreed to amending the claims to incorporate the limitation of “and which has a means for affixing the sleeve to the gripper” in order to define over the prior art.  See the Interview Summary dated 5/25/19.  The act of authorizing the examiner’s amendment resulted in the surrendering of the claimed subject matter.  Therefore, the Applicant is not permitted to remove this limitation without invoking impermissible recapture.

	Therefore, step 3 of the three-step test is met for claims 1-19.

	The omission of “and which has a means for affixing the sleeve to the gripper” from claims 1-19 invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 1-19 are rejected under 35 U.S.C. 251 as indicated above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2013/0281776 to Levy (“Levy”).
Regarding claim 1, Levy discloses a male sexual stimulation device (see fig. 3a) comprising: a reciprocating linear motion driver (motor 60, shuttle 78, threaded shaft 80); a gripper (82) attached to the reciprocating linear motion driver (see fig. 3a); and a flexible sleeve (10) which is inserted into the gripper (see fig. 3a), wherein a penis may be inserted into the flexible sleeve (see para. [0049]), and wherein, when the device is activated, the gripper moves at least a portion of the sleeve affixed to the gripper in an axial reciprocating linear motion along the penis (see para. [0049-0051]), providing sexual stimulation through friction of the interior of the sleeve against the penis contained in the sleeve due to the axial reciprocal linear motion of the gripper and the portion of the sleeve affixed to the gripper (see para. [0049-0051]).  
Regarding claim 2, the linear motion driver comprises a motor (60) and screw mechanism (80).  
Regarding claim 5, the linear motion driver includes a belt-driven linear actuator (see para. [0049]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of US PUB No. 2016/0278962 to Zhang (“Zhang”).
Regarding claims 3-4, Levy does not explicitly teach that the screw mechanism is a threaded ball screw or a threadless ball screw.  However, these mechanisms are well known in the art as shown by Zhang which discloses the differences and advantages between leadscrews, threaded ballscrews and threadless ballscrews.  See Zhang para. [0054].  Additionally, Zhang is pertinent to the problem of translating rotation motion to linear motion; therefore, the combination is proper.  At the time of the invention, it would have been obvious to use any one of a leadscrew, threaded ballscrew or threadless ballscrew in light of the considerations of each mechanical device for their use, i.e. cost, reliability, efficiency, as taught by Zhang.  See Zhang para. [0054].  

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of US PUB No. 2016/0158029 to Kuiken et al. (“Kuiken”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees: /ple/ and /E.D.L/                                 SPRS, Art Unit 3993